DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
The independent claims in this case are claims 10, 15, and 19. 
Claim 10 recites a train control system that includes limitations of an active patent, namely, Asuka et al. (U.S. Patent No. 10,392,039 B2), but combines those limitations with additional limitations to arrive at a new system that the prior art of record does not teach, alone or in combination. Only Asuka teaches the limitation of claim 10 that includes “the track circuit state signal indicating whether a track circuit of the track is picked up or dropped, the time-triggered track circuit state signal indicating a drop of the track circuit at a timing delayed by a set time after the track circuit state signal indicates that the track circuit is dropped.” 
The closest prior art of record besides Asuka is Kato et al. (JP2014088098A). Kato teaches a wireless train control system but not one in which the track circuit state signal indicating whether a track circuit of the track is picked up or dropped, the time-triggered track circuit state signal indicating a drop of the track circuit at a timing delayed by a set time after the track circuit state signal indicates that the track circuit is dropped. 

The combination of what only Asuka teaches, which a terminal disclaimer has now been filed on, along with the rest of the limitations of claim 10, represent a novel system not found in the prior art alone or in combination. 
Amended Claim 15 is allowable for similar reasons to that of claim 10. Amended Claim 15 recites in part “a track circuit state signal, indicating whether the track circuit is picked up or dropped, and a time-triggered track circuit state signal, indicating a drop of the track circuit at a timing delayed by a set time after the track circuit state signal indicates that the track circuit is dropped, to update the stop limit point.” Only Asuka teaches this.
The Non-final Rejection dated August 3, 2020 rejected all the claims, except claim 15, only on the basis of double patenting. Since a terminal disclaimer has been filed, all the pending claims, except claim 15, are allowed at least because the double-patenting rejection has now been withdrawn due to filing the terminal disclaimer. 
Amended claim 15 has now incorporated subject matter that is allowable due to the filing of the terminal disclaimer. Therefore claim 15 is now allowable for at least this 
Claim 19 is the method claim of claim 10 and is allowable for reasons similar to claim 10. Claim 19 includes the same limitation that only Asuka teaches. Therefore claim 19, and its dependent, are allowable for at least this reason. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665